                                                                                          




                                                    


 
 
 
 
 
                                                JS-6
 
 
 
                            UNITED STATES DISTRICT COURT

             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION


          Daniel Jang,

                                               Plaintiff,

                                                              Case Nos. EDCV 17-1563 JGB
                      v.                                 (KKx) (CONSOLIDATED WITH
                                                               EDCV 17-1585 JGB (KKx)
       Sagicor Life Insurance Company, et al.,
                                         Defendants.
                                                                    JUDGMENT



          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                Pursuant to the Order filed concurrent herewith, the Motions for Summary

          Judgment by Defendants Sagicor Life Insurance Company, Sagicor Life Inc,

          Sagicor Financial Corporation Limited, Sagicor USA, National Life Holding

          Company, National Life Insurance Company, NLV Financial Corporation, Life

          Insurance Company of the Southwest, and National Life Group are GRANTED.

          Plaintiff Daniel Jang’s complaints against Defendants are DISMISSED.


 ///
                                                                                          




      


             Judgment is entered in favor of Defendants.
 
 
        Dated: April 25, 2019
 
                                                THE HO
                                                     HONORABLE
                                                       ONORABLE JESUS  JESUUS G. BERNAL
                                              United States
                                                       Sttates District Judge
 
 
 



















                                                
